UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-1816



CACI   INTERNATIONAL,   INCORPORATED;     CACI,
INCORPORATED - FEDERAL,

                                           Plaintiffs - Appellees,

         versus


MITCHELL R. LEISER,

                                            Defendant - Appellant,
         and


PENTAGEN TECHNOLOGIES INTERNATIONAL, LTD.;
BAIRD TECHNOLOGIES, INCORPORATED; JOHN C.
BAIRD,

                                                         Defendants,
         versus

UNITED STATES OF AMERICA,

                                                  Party in Interest.




                            No. 96-1876



CACI   INTERNATIONAL,   INCORPORATED;     CACI,
INCORPORATED - FEDERAL,

                                          Plaintiffs - Appellants,
          versus


MITCHELL R. LEISER,

                                              Defendant - Appellee,

          and

PENTAGEN TECHNOLOGIES INTERNATIONAL, LTD.;
BAIRD TECHNOLOGIES, INCORPORATED; JOHN C.
BAIRD,

                                                        Defendants,

          versus

UNITED STATES OF AMERICA,

                                                 Party in Interest.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge; Thomas Rawles Jones, Jr., Magistrate Judge. (CA-
93-1631-A)


Argued:   May 7, 1997                    Decided:    June 19, 1997


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Joel Zulman Robinson, LAW OFFICES OF JOEL Z. ROBINSON &
CO., New York, New York, for Appellants. Joseph William Koegel,
Jr., STEPTOE & JOHNSON, L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     This appeal marks the third time these parties have appeared

before this Court litigating matters arising out of a copyright and

trademark dispute over computer software marketed to the United

States Government.   See CACI, Inc. v. Pentagen Techs. Int'l, Ltd.
(In re Robinson), 99 F.3d 1131 (4th Cir. 1996) (unpublished); CACI

Int'l, Inc. v. Pentagen Techs. Int'l, Ltd., 70 F.3d 111 (4th Cir.

1995) (unpublished).    In the instant appeal, Mitchell Leiser,

former Vice-President and Director of Pentagen Technologies Inter-

national, Ltd. (Pentagen), challenges the district court's February
1, 1996 order, which adopted the magistrate judge's recommendation

to hold Leiser in civil contempt for failure to comply with an

earlier order.   In the earlier order, entered on September 25,
1995, the magistrate judge concluded that CACI International Tech-

nologies, Inc. (CACI) had made out a prima facie case of contempt

and secretion of assets by Leiser and required Leiser to deposit

certain monies into the court registry.     CACI cross-appeals the

district court's order of May 3, 1996, denying CACI's motion to

impose sanctions upon Leiser's attorney, Joel Robinson, pursuant to

28 U.S.C.A. § 1927 (West 1994).
     After a careful review of the briefs and record, and after

hearing oral arguments from counsel, we conclude that both parties'

appeals are without merit. Accordingly, we summarily affirm on the

reasoning of the district court as set forth in its February 1,

1996 and May 3, 1996 memorandum opinions.   See CACI Int'l Techs.,
Inc. v. Pentagen Techs. Int'l, Ltd., Civil Action No. 93-1631-A

                                  3
(E.D. Va. Feb. 1, 1996) (affirming order of magistrate judge

finding Leiser in civil contempt); CACI Int'l Techs., Inc. v.
Pentagen Techs. Int'l, Ltd., Civil Action No. 93-1631-A (E.D. Va.

May 3, 1996) (denying CACI's motion for sanctions against attorney

Robinson); see also CACI Int'l Techs., Inc. v. Pentagen Techs.
Int'l, Ltd., Civil Action No. 93-1631-A (E.D. Va. Nov. 9, 1995)

(magistrate judge's report and recommendation).




                                                         AFFIRMED




                                4